Citation Nr: 0833951	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with sciatica and degenerative disc disease, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 25, 1967 to 
May 28, 1967. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied an increase in a 40 percent rating for 
lumbosacral strain with sciatica and mild degenerative disc 
disease. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

A Travel Board hearing was held before the undersigned 
Veterans Law Judge at the in July 2006.  The copy of the 
hearing transcript is in the claims file, although is not of 
the best quality.  The veteran was offered a new hearing but 
he declined. 


FINDING OF FACT

The veteran's back disability manifests in complaints of 
radiating pain, limited range of motion and spasm, but 
without ankylosis or incapacitating episodes totaling 6 weeks 
or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbosacral strain with sciatica and degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5243, 8520 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in August 2004 and October 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The letters advised the veteran to 
submit or ask VA to obtain medical evidence detailing 
clinical findings, to submit lay statements from witnesses 
describing his symptoms, and/or to submit his own statement 
completely describing his symptoms, their frequency and 
severity, and any additional disablement his condition 
causes.  The October 2006 letter additionally advised the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter further notified the veteran of the 
evidence needed to establish an effective date.  The veteran 
was provided with the applicable old and revised rating 
schedule criteria in the May 2003 statement of the case and 
the March 2004 supplemental statement of the case.  The claim 
was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, 
private medical records, VA examination reports and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board notes that the veteran 
described the impact of his disability on his daily life, and 
his current symptomatology to VA examiners and during his 
hearing.  The veteran requested he be given a 60 percent 
disability rating because his disability had worsened, 
pointing out that he had episodes of great pain which 
affected his ability to function.  Such reflects actual 
knowledge of what was required to substantiate the claim.  In 
any event, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881; see also Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007). 

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to September 23, 2002, a 10 percent rating for lumbar 
disc disease was warranted for mild intervertebral disc 
syndrome, or in the alternative, for slight limitation of 
motion of the lumbar spine or characteristic pain on motion 
from lumbosacral strain.  A 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was, similarly, indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002). 
 
Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 10 
percent evaluation is indicated for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from December 23, 2002, to September 25, 2003).  
Those criteria remained in effect with the revision under 
Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Id. 

The schedular criteria which became effective September 26, 
2003, provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2007). 

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003). 
 
The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520 
(paralysis of), 8620 (neuritis), and 8720 (neuralgia). See 38 
C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of a 
lower extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve 
in the lower extremity.  A 60 percent rating is warranted for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent rating is warranted for complete paralysis of 
the lower extremity; the foot dangles and drops, no active 
movement is possible of the muscles below the knee, flexion 
of the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a. 

In the present case, the veteran's chiropractor, Dr. K, 
submitted two letters dated in November 2000, indicating that 
the veteran's condition had worsened.  Dr. K additionally 
indicated that the veteran's range of flexion was decreased 
by 20 degrees and his extension was decreased by 10 degrees, 
with range of motion producing pain at the mid-point of both 
flexion and extension.   

The veteran was afforded VA examinations during June and July 
2001.  During his orthopedic examination, the veteran was 
reported as having problems taking his socks on and off.  His 
range of motion was 60 degrees of flexion, 20 degrees right 
and left bending and 10 degrees of extension.  The pelvis was 
noted as level and there was no paralumbar spasm.  The 
veteran was reported as having good gluteal tone; no reflex, 
motory, or sensory deficits in the lower extremities; no 
weakness or atrophy; good heel and toe rising; straight 
spine; and negative straight leg raising test bilaterally.  
The examiner indicated that a change in function would occur 
with episodes of pain but that he was unable to state the 
increase in the veteran's disability with episodes of pain.  
The examiner indicated the veteran had tenderness to 
palpitation in the area of the right sciatic notch.  However, 
he was able to flex the lumbosacral region to 80 degrees with 
some induction of pain across the lumbar region but without 
radiation to either leg.  The examiner indicated that muscle 
strength testing was inconclusive due to poor cooperation by 
the veteran.  The examiner noted that the veteran was able to 
stand on his toes and heels and take steps.  There was no 
evidence of muscle atrophy.  The examiner also indicated 
decreased sensation to pinpricks in dermatomes L4, L5 and S1 
on the right side.  The neurologist's impression was a 
history of mild degenerative disc disease in the lumbosacral 
area with right sided mild sciatica and induction of 
lumbosacral pain on flexion maneuvers.  

VA records from the Miami VA Medical Center (VAMC) indicate 
the veteran complained of lower back pain and spasms during 
2002.  The veteran received physical therapy, after which the 
veteran reported a decrease in symptoms.  A June 2002 VA 
physical therapy note indicated that veteran's strength was 
5/5 in all extremities with no sensory loss and no bladder or 
bowel dysfunction.  The veteran complained of localized 
lumbosacral pain and thoracic pain with muscle spasms and 
tenderness.  

Medical records received from Dr. S dated in October 2002 
indicate he saw the veteran for cervical spine/neck problems.  
Dr. S indicated the veteran had no radiculopathy or 
neurological problems.  Dr. S saw the veteran for low back 
pain during December 2002.  The examiner indicated the 
veteran had a flare-up the previous 3-4 days.  The veteran 
had no numbness, tingling or radiculopathy.  The veteran 
reported he felt pain in his buttocks once in a while.  
Sensation, reflexes, and muscle tone were noted as normal.  A 
January 2003 treatment note indicates that the veteran's back 
pain was improving.  Dr. S indicated the veteran was 
neurologically intact.  Dr. S reported the veteran's MRI 
showed a L5-S1 herniated disc.  

A treatment record from Dr. S dated in January 2003 indicated 
that the veteran was neurologically intact.  An MRI dated in 
December 2002 indicates an L5-S1 herniated disk.  

The veteran's treating chiropractor submitted a statement 
dated in March 2003 indicating that beginning in October 
2002, the veteran began complaining of severe and constant 
lower back pain with unilateral sciatic radiation into the 
right posterior thigh, knee and leg; positive Minor's sign, 
right Lasegue and Braggards test were noted.  The 
chiropractor also indicated that he observed positive 
hyporeflexia at the right patella and Achilles reflexes.  
After this exacerbation, the veteran remained symptomatic 
through March 2003.  The chiropractor indicated that 
conservative chiropractic treatment would be continued on a 
symptomatic basis only.  The chiropractor submitted an 
additional letter in October 2003 containing the same 
information.

Additional MRI reports from 2004 indicate that the veteran's 
diffuse disk bulging was more prominent than seen on the 
previous MRI.  There appeared to be an interval development 
of a diffuse disk bulge and bilateral facet hypertrophic 
changes with central canal narrowing as well as a small 
synovial cyst on the right contributing to right sided neural 
foraminal narrowing.  However, the vertebral bodies 
maintained a normal height and the lumbar spine had normal 
alignment.  
The impression from a nerve conduction study and a needle 
electromyography was a finding to suggest mild sensorimotor 
peripheral polyneuropathy in the lower extremities, probably 
related to a known history of diabetes.  There was no clear 
evidence of superimposed right lumbar radiculopathy.  

Treatment notes from Dr. S dated in January 2006 indicate 
that the veteran had stiffness and discomfort of the lower 
lumbar spine with no radiculopathy, numbness or tingling.  
The veteran was reported as neurologically intact.  X-rays 
were reported as showing significant narrowing of the L5-S1 
junction.  A March 2006 treatment record indicates that the 
veteran had an MRI during February 2006, which was read as 
moderate central encroachment at L4-5 and spondylosis, 
especially at the L5-S1 junction.  

During the veteran's Board hearing in July 2006, he indicated 
that he had problems standing or sitting for more than 15 
minutes.  The veteran additionally indicated that the 
flexibility of his job allowed him to continue working full-
time in spite of his disability.  The veteran also reported 
that he had flare ups which lasted as long as 4 months at a 
time.  

The veteran was afforded a VA examination during February 
2007.  The examiner indicated that the veteran complained of 
constant lower back pain at 6 out of 10 with radiation along 
the lateral aspect of the right thigh and leg with numb and 
parethesia.  The veteran reported that with flare-ups, the 
pain reached 9 out of 10 in intensity, with flare-ups 
occurring after 15 minutes of walking, prolonged sitting and 
forward bending.  Flare-ups came with stiffness and 
limitation of motion; however, the examiner could not opine 
concerning the additional limitation of motion without 
resorting to speculation.  The veteran reported he used no 
assistive devices and did not limp.  The veteran stated the 
pain sometimes interferes with activities of daily living and 
that he had to ask his wife for help putting his socks on.  

The examiner noted there were no incapacitating episodes 
reported in the last year.  On objective examination the 
veteran's lumbosacral spine was straight; there was 
tenderness at L4-L5 and L5-S1 as well as over the sacroiliac 
joints and both buttocks; range of motion was flexion from 0 
to 70 degrees with pain beginning at 50 degrees; extension at 
20 degrees; right and left lateral flexion at 20 degrees; 
right and left lateral rotation at 20 degrees with pain 
towards the last few degrees; and straight leg raising at 45 
degrees bilaterally with positive Lasegue signs.  The 
examiner reported that repetitive motion did not produce 
additional limitation of motion due to pain, weakness, or 
lack of endurance or coordination.  The neurological 
examination revealed decreased sensation over the lateral 
aspect of the right thigh and leg; dorsiflexion of the right 
foot a bit weaker at 3/5 strength; however, the veteran had 
normal ankle and knee jerks and good pedal pulses.  The 
impression from an x-ray conducted during February 2007 
indicated that the veteran had moderate degenerative disc 
disease present at L5/S1 associated with mild spondylosis.  
The veteran was diagnosed with lumbar spondylosis and 
degenerative disc disease at L4-L5 and L-S1 with right lower 
extremity radiulopathy.  

Turning to the old rating criteria, the Board notes that the 
veteran is already in receipt of a 40 percent evaluation, and 
is not shown to have ankylosis of the spine.  Thus, the only 
diagnostic code which could provide a higher evaluation under 
the old criteria is Diagnostic Code 5293.  Although the 
veteran complains of pain and muscle spasms, the evidence 
does not reflect absent ankle jerks or neurological symptoms 
compatible with pronounced intervertebral disc syndrome.  The 
2001 examination noted 2+ reflexes, and some decreased 
sensation to pinprick.  The assessment was mild degenerative 
disc disease with mild right sciatica.  He was neurologically 
intact in January 2003.  Moderate disc disease was noted in 
his chiropractor's report of March 2003.  Thus, while the 
veteran did complain of low back pain with radiation to the 
right lower extremity, such is accounted for in the 40 
percent evaluation assigned under Diagnostic Code 5293 (2002) 
which contemplates severe disc disease.  

Under the revised rating criteria, the Board initially notes 
that while the veteran has reported flare-ups of disc 
disease, the evidence does not reflect that the veteran has 
suffered from incapacitating episodes requiring bed rest 
prescribed by a physician.  In this regard, the February 2007 
VA examination report revealed that the veteran did not have 
any incapacitating episodes in the last year.  During his 
hearing he testified that his back "got stuck" in December 
2005, which lasted for about 2 weeks.  Otherwise, when he has 
flare-ups, he sees the doctor who prescribes Percocet for the 
pain.  Thus, the evidence does not reflect that the veteran 
has suffered from incapacitating episodes as defined by the 
rating schedule for a total duration of 6 weeks over the 
period of 12 months.  

Moreover, the Board has considered whether the veteran's low 
back disability would be more favorably evaluated based on 
the separate orthopedic and neurologic symptoms.  However, 
the objective findings regarding range of motion would not 
reflect greater than a 20 percent evaluation for limitation 
of motion, with 60 degrees of forward flexion on the June 
2001 VA examination, and 50 degrees of forward flexion on the 
March 2007 examination.  Moreover, the neurological findings 
would not warrant an evaluation which would result in a 
combined rating in excess of the 40 percent currently 
assigned.  In this regard, nerve conduction studies and 
needle electromyography suggested mild sensorimotor 
peripheral polyneuropathy in lower extremities probably 
related to diabetes, with no clear evidence of superimposed 
right lumbar radiculopathy.  Even assuming for the sake of 
argument that his right leg symptoms are related to his disc 
disease, his neurological symptoms reflect decreased 
sensation and some decreased strength, but no gait 
disturbance and he had normal reflexes.  Thus, more than mild 
impairment is not shown.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Therefore, evaluating separate orthopedic and 
neurological manifestations under the new criteria would 
result in an evaluation less than his current 40 percent 
disability rating.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's low back disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for a lumbosacral strain 
with sciatica and mild degenerative disc disease is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


